United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2980
                        ___________________________

                                  Willie B. Boyd, Jr.

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

           Carolyn W. Colvin, Acting Commissioner of Social Security

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                    Appeal from United States District Court
                      for the Eastern District of Arkansas
                                 ____________

                             Submitted: March 17, 2016
                               Filed: August 5, 2016
                                  ____________

Before WOLLMAN, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

SHEPHERD, Circuit Judge.

    Willie Boyd, Jr. appeals the district court’s1 decision upholding the
Commissioner’s denial of supplemental security income (SSI) and disability


      1
        The Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
insurance benefits (DIB). Upon de novo review of the district court’s decision
upholding the Administrative Law Judge’s denial of benefits, see Anderson v. Astrue,
696 F.3d 790, 793 (8th Cir. 2012), we affirm.

                                          I.

       Boyd filed his applications for SSI and DIB benefits on October 31, 2011
alleging disability from August 11, 2011 due to diabetes mellitus, heart problems,
fatigue, and chest, back and leg pain. After his applications were denied initially and
after reconsideration, he received a hearing before an Administrative Law Judge
(ALJ) on May 28, 2013. Boyd was represented by counsel at the hearing. On July
24, 2013 the ALJ issued a written decision finding that Boyd was not disabled and
denying his applications for SSI and DIB benefits. The Appeals counsel denied
Boyd’s request for review, thus the ALJ’s decision stands as the final decision of the
Commissioner. See Davidson v. Astrue, 501 F.3d 987, 989 (8th Cir. 2007). Boyd
sought judicial review, and the district court affirmed the Commissioner’s decision.

       The relevant medical record reveals that in April 2007, Boyd sought medical
attention for angina equivalent symptoms. A history of hypertension, Type II
diabetes mellitus, and heart murmur was noted. A history taken by Norman Pledger,
M.D., reflected that Boyd had recently stopped smoking but continued to smoke
marijuana “almost on a daily basis.” He noted that Boyd worked as a truck driver.
He was treated with aspirin and prescribed sublingual nitroglycerin; a stress test and
echocardiogram were ordered. Boyd was encouraged to stop smoking and avoid drug
and alcohol use. He was to return for followup in six weeks. A cardiac
catheritization, performed on April 20, 2007, showed non-ischemic cardiomyopathy.

       In October 2007, a consultative examination by Joel Cobb, M.D., showed
diabetes, paresthesia in Boyd’s hands and feet, cardiomyopathy, hypertension, and
chest pain. Boyd was found to have a decreased range of motion in his cervical spine,

                                         -2-
lumbar spine, shoulders, elbows, wrists, hands, hips, knees, and ankles. Paresthesia
was present in Boyd’s fingertips. He showed no joint abnormalities, muscle spasms,
muscle weakness, or muscle atrophy, and he exhibited normal deep tendon reflexes,
gait, and coordination. Dr. Cobb assessed mild limitation with lifting, carrying, and
squatting repeatedly. In March 2010, Dr. Cobb again evaluated Boyd and diagnosed
Type II diabetes mellitus, hypertention, diabetic peripheral neuropathy, and chronic
fatigue. He limited Boyd to “[m]oderate lifting, carrying which likely would improve
with better management of blood sugars.”

       On December 21, 2010, January 5, 2011, and April 4, 2011, Linda Cabine, a
nurse practitioner, saw Boyd for diabetes, erectile dysfunction, and hypertension. In
December 2010 and January 2011, she noted that Boyd was still smoking. On all
three examinations she recorded that Boyd appeared well and was in no acute
distress. In November 2011, Boyd saw nurse practitioner Kathy Woods for a
medication check-up. It was noted that Boyd had not visited the clinic in six months
and that he was positive for twice per week chest pain, muscle cramps, and pain but
negative for fatigue and exhibited no clubbing, cyanosis, or edema. Nurse Kelly
assessed diabetes mellitus.

       Chrystal Johnson, M.D., performed a consultative examination on January 26,
2012. Dr. Johnson noted that Boyd complained of diabetes mellitus, chronic pain in
his legs and back, difficulty sleeping, headaches, poor vision, peripheral vascular
disease, an inability to walk more than five to ten feet, moderate to severe pain in the
middle of his back to his toes, and sharp chest pain that occurred twice a week. Boyd
had decreased range of motion in his left shoulder, right knee, and both ankles. He
showed tenderness to palpitation of his shoulders, wrists, hips, and ankles. Dr.
Johnson also noted that Boyd had decreased reflexes in his biceps, triceps, patella,
and Achilles tendon. Boyd could tandem walk slowly, but he was not able to walk
on his heels or toes or squat and arise from a squatting position. Bilateral dorsalis
pedis pulse were absent, and he had trace edema in the left lower extremity and stasis

                                          -3-
dermatitis in both lower extremities. Dr. Johnson diagnosed: heart disease, leg pain
with vascular disease, chest pain, arthralgias, diabetes mellitus, and hypertension.
She noted that Boyd had severe limitation in his ability to walk, stand, sit, lift, carry,
handle, finger, see, speak, and hear.

       A state agency doctor, Larry Sauer, M.D., completed a review of Boyd’s
medical records in February 2012, although he did not examine Boyd. Dr. Sauer
reported that Boyd had no postural or manipulative limitations and could occasionally
lift and carry ten pounds, frequently lift and carry less than ten pounds, sit six hours,
and stand/walk two hours during an eight hour workday.

      In April 2012, Boyd was treated for chest pain in the emergency room at
Baptist Health Medical Center, North Little Rock, Arkansas. A cardiac
catheterization was performed which revealed non-ischemic cardiomyopathy and
minimal coronary artery disease. He was treated with medication and instructed that
he should not lift, drive, or engage in strenuous exercise for two days and follow-up
in two months.

       A hearing before an ALJ was conducted on May 28, 2013. Boyd appeared
represented by counsel and testified. Boyd testified that he was 44 years of age as of
the date of the hearing and has a general equivalency degree. He last worked in May
2011 as a warehouse worker and driver. He was incarcerated for 22 months for
possession of cocaine and was released on August 24, 2009. He was subsequently
arrested for possession of marijuana. He was on parole as of the date of the hearing.
Boyd testified that he is prevented from working by diabetes; high blood pressure;
and pain in his arms, left shoulder, feet, and legs. He stated that he experiences chest
pain twice a day and constant pain in his legs, feet, ankles, and hands. He further
stated that his feet and hands swell and he can not perform a job that requires him to
answer the phone or use a keyboard due to constant pain. He uses the restroom two
times an hour and urinates on himself at least once per day because he is unable to

                                           -4-
make it to the restroom. Boyd testified that he spends most of each day sitting or
lying down due to pain and swelling in his feet and legs, and he is unable to drive.
He further stated that he has trouble sleeping three times a week and sometimes
oversleeps. Boyd’s wife testified that it is her understanding that Boyd spends most
of his day sitting and lying around, complaining about pain. She stated that Boyd has
difficulty walking and standing due to swelling in his feet, and he is unable to do
housework.

        A vocational expert (“VE”) testified and noted that Boyd has relevant past
work as a delivery truck driver and front-end loader operator which is medium, semi-
skilled work. The ALJ posed a hypothetical question to the VE which included the
residual functional capacity (“RFC”) of the full range of sedentary work with the
ability to occasionally climb, balance, stoop, bend, crouch, kneel, and crawl. The VE
testified that an individual with Boyd’s age, education, work experience, and
specified RFC could not perform Boyd’s past relevant work but could perform other
jobs in the regional and national economy such as unskilled sedentary assembly and
inspecting jobs. According to the VE, a person with Boyd’s age, education, work
experience, and RFC can perform all of the unskilled, sedentary jobs in the assembly
and inspecting larger job categories, for example, fishing reel assembler and table
worker. The VE testified that there are 150,000 to 155,000 unskilled sedentary
assembly jobs and more than 200,000 unskilled, sedentary inspecting jobs in the
national economy.

       In his written hearing decision denying Boyd’s claims, the ALJ followed the
required five-step sequential evaluation process and determined: (1) Boyd had not
engaged in substantial gainful activity since May 11, 2011; (2) Boyd had the
following severe impairments: left shoulder pain, left leg pain, heart disease, and
diabetes mellitus; (3) he did not have an impairment or combination of impairments
that meet or equal an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix
1; (4) Boyd could not perform his last relevant work which required a medium and

                                         -5-
heavy exertional level; and (5) he retained the RFC to perform work at the sedentary
level of exertion with the limitation that such work must involve only occasional
climbing, balancing, stooping, bending, crouching, kneeling, and crawling. Based
upon the testimony of the VE, the ALJ determined that Boyd could perform a
significant number of jobs existing in the national economy. Accordingly, the ALJ
found Boyd not disabled and not entitled to benefits.

       In this appeal, Boyd contends that the ALJ’s RFC assessment at step four of the
sequential evaluation process is not supported by substantial evidence in that the ALJ
failed to include in his RFC determination limitation of the ability to lift, carry, and
reach related to his left shoulder pain, limitation with respect to Boyd’s ability to
handle and finger, and limitation related to decreased reflexes in his biceps and
triceps. He further asserts that the vocational expert’s testimony does not support the
conclusion of the ALJ, at step five, that there are a significant number of jobs
available to Boyd in the national economy given his RFC.

                                           II.

        We will affirm the Commissioner’s decision denying SSI and DIB benefits if
it is supported by substantial evidence on the record as a whole. See Jones v. Astrue,
619 F.3d 963, 968 (8th Cir. 2010). Substantial evidence is “less than a preponderance
but . . . enough that a reasonable mind would find it adequate to support the
conclusion.” Id. (quotation omitted). We “consider the evidence that supports the
Commissioner’s decision as well as the evidence that detracts from it.” Id. (quotation
omitted). “If, after reviewing the entire record, it is possible to draw two inconsistent
positions, and the Commissioner has adopted one of those positions, we must affirm.”
Cypress v. Colvin, 807 F.3d 948, 950 (8th Cir. 2015).

      “Prior to step four, the ALJ must assess the claimant’s [RFC], which is the
most a claimant can do despite his limitations.” Moore v. Astrue, 572 F.3d 520, 523

                                          -6-
(8th Cir. 2009) (citing 20 C.F.R. § 404.1545(a)(1)). “RFC is an administrative
assessment of the extent to which an individual’s medically determinable
impairment(s), including any related symptoms, such as pain, may cause physical or
mental limitations or restrictions that may affect his or her capacity to do work-related
physical and mental activities.” Social Security Ruling 96–8p, 1996 WL 374184 at
*2. “[A] claimant’s RFC [is] based on all relevant evidence, including the medical
records, observations of treating physicians and others, and an individual’s own
description of his limitations.” Moore, 572 F.3d at 523 (quotation and citation
omitted). Accordingly, it is the responsibility of the ALJ, not a physician, to
determine a claimant’s RFC.

      The ALJ found that Boyd has the RFC to perform sedentary work as defined
by 20 C.F.R. §§ 404.1567(a) and 416.967(a) with additional limitations. Sedentary
work:

      involves lifting no more than 10 pounds at a time and occasionally
      lifting or carrying articles like docket files, ledgers, and small tools.
      Although a sedentary job is defined as one which involves sitting, a
      certain amount of walking and standing is often necessary in carrying
      out job duties. Jobs are sedentary if walking and standing are required
      occasionally and other sedentary criteria are met.

20 C.F.R. § 404.1567(a); 20 C.F.R. § 416.967(a)

       The ALJ added the additional limitation that Boyd can only occasionally climb,
balance, stoop, bend, crouch, kneel, and crawl. In reaching this conclusion, Boyd
asserts that the ALJ disregarded the opinions of Dr. Cobb, who, according to Boyd,
found limited range of motion in Boyd’s shoulders, elbows, wrists, and hands along
with paresthesia in Boyd’s fingertips. However, Dr. Cobb’s opinions were rendered
after examining Boyd in 2007 and 2010, well before the time period in question.
Further, in 2007, Dr. Cobb expressed Boyd’s limitations as mild limitation in lifting,

                                          -7-
carrying, and repeatedly squatting, and in 2010 as moderate limitation in lifting and
carrying “which would likely improve with better management of blood sugars.”

       Second, Boyd contends that the ALJ gave insufficient weight to the findings
of Dr. Johnson who examined Boyd at the request of the Commissioner on February
17, 2012. Dr. Johnson stated that Boyd experienced “severe” limitations in his ability
to walk, stand, sit, lift, carry, handle, finger, see, hear, or speak. However, the ALJ
discounted this opinion based upon lack of support in the examination record. For
example, the ALJ noted that Boyd did not “present with clinical signs of severe
restrictions in the ability to sit, stand, walk, lift, or carry.” Dr. Johnson also observed
“no joint or gait abnormalities, muscle spasms, muscle weakness, or muscle atrophy.”
Appellant App. Vol. 3, pgs 389-99. Further, upon examination, although Dr. Johnson
noted reduced range of motion in Boyd’s left shoulder, right wrist, and ankles and
tenderness of the wrists to palpation, these findings are countered by the notation that
Boyd exhibited no joint or gait abnormalities, no muscle weakness, normal grip
strength, as well as the ability to hold a pen, write, and pick up a coin. An absence
of clinical findings supports the rejection of a physician’s opinion as to physical
limitations. Davidson, 501 F.3d at 990-92 (holding inconsistencies between
physician’s treatment notes and physician’s opinion provide support for discrediting
the physician’s opinions); Hacker v. Barnhart, 459 F.3d 934, 937 (8th Cir. 2006).

        Third, Boyd asserts that his description of limited activities of daily living
support Dr. Johnson’s opinion as to Boyd’s physical limitations and that the ALJ
improperly discounted Boyd’s testimony as to such activities. However, the ALJ
adequately explained that he discounted Boyd’s description of limited daily activities
because it could not be adequately verified, was inconsistent with the “relatively weak
medical evidence,” and was not supported by corresponding specific restrictions on
activities imposed by a treating physician. We conclude that the ALJ’s determination
in this regard is supported by substantial evidence. See Gregg v. Barnhart, 354 F.3d
710, 714 (8th Cir. 2003) (court normally defers to ALJ’s credibility determination if

                                           -8-
ALJ explicitly discredits claimant’s testimony and gives good reason for doing so);
Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984) (discussing credibility
factors).

       Finally, Boyd contends that the ALJ erred in accepting the testimony of the VE
because the “VE improperly testified as to the number of jobs available to [Boyd]
based upon an entire group or category of jobs, rather than giving the numbers of
individual sedentary jobs.” Appellant’s Br. at 27. “Once it is established that the
claimant cannot return to her previous occupation, the Commissioner bears the
burden to show that a significant number of appropriate jobs exist for the claimant.”
Dipple v. Astrue, 601 F.3d 833, 836 (8th Cir. 2010); see 42 U.S.C. § 423(d)(2)(A).
“One way in which the Commissioner can meet the burden of proof necessary to
show that a claimant who suffers from nonexertional pain is not disabled under the
Social Security Act is through the testimony of a vocational expert.” Johnson v.
Chater, 108 F.3d 178, 180 (8th Cir. 1997). In response to the ALJ’s hypothetical
question, which assumed an individual who had Boyd’s age, education, work
experience, and the RFC to perform the full range of sedentary work with the
additional limitation of no more than occasional climbing, balancing, stooping,
bending, crouching, kneeling, and crawling, the VE stated that such an individual
could perform unskilled, sedentary assembly jobs and unskilled, sedentary inspecting
jobs. He identified fishing reel assembler and table worker as examples. He stated
that there are 500 jobs available in the state, 15,000 to 16,000 jobs available in the
region and 150,000 to 155,000 jobs available in the national economy in the assembly
category, and 15,000 to 16,000 jobs available in the region and 200,000 jobs available
in the national economy in the inspecting category. Boyd argues that it is not clear
that all of these jobs are available at the sedentary level of RFC. We disagree.

      The VE acknowledged that fishing reel assembler and table worker were
merely examples of the job descriptions available in the region and nationally.
However, he clearly confirmed that all of the job numbers to which he referred were

                                         -9-
unskilled sedentary jobs–jobs which comply with the hypothetical RFC provided by
the ALJ. While the ALJ’s written decision identified fishing reel assembler and table
worker inspector as encompassing the entirety of the job numbers provided by the
VE, this is of no consequence as the VE’s testimony as presented constitutes
substantial evidence to support the ALJ’s finding at step five of the sequential
evaluation process. See Martise v. Astrue, 641 F.3d 909, 927 (8th Cir. 2011) (where
hypothetical includes impairments ALJ found credible and excluded those he
discredited for legally sufficient reasons, VE’s opinion that claimant could perform
work existing in significant numbers in the national economy was substantial
evidence supporting ALJ’s determination).

                                        III.

      We affirm.
                       ______________________________




                                        -10-